Foster, J.
I concur in the result but upon somewhat different grounds. There is no evidence that relator is not a mental defective. A mentally defective delinquent, properly committed to the institution at Napanoch, may not be released except upon parole under the rules and regulations of the Commissioner of Cor*1044rection. The determination as to whether such an inmate should be released on parole rests solely with the correction authorities and is a matter over which the courts have no jurisdiction. (Correction Law, §§ 445, 438.) Aside from the legality of the commitment, the only matter that may be determined upon habeas corpus is whether the inmate is a mental defective. (Mental Hyg. Law, § 204; Correction Law, § 446.)